Citation Nr: 1534357	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  05-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 29, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from April 29, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include extraschedular consideration for TDIU.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent rating effective January 30, 2004.    

The Board previously denied the Veteran's claim for an initial rating in excess of 30 percent for PTSD in December 2007.  The Veteran appealed that decision to the U.S. Cout of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion for Remand and the case was returned to the Board.  The Board then remanded the matter in September 2008 for additional development.  In October 2009, the RO granted a 50 percent rating for PTSD effective April 29, 2009.  The Board then remanded the matter again in May 2012 for additional development, to include a development of a TDIU claim as part and parcel of the Veteran's PTSD increased rating claim.  The case now returns to the Board for further appellate review.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  A review of these documents reveals that they have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  Prior to April 29, 2009, the Veteran's PTSD disability more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood partially due to recurring Vietnam related memories, anxiety with a preference for isolation, panic attacks (weekly or less often), and chronic sleep impairment due to nightmares and awakening.  Symptoms such as impaired judgment and abstract thinking, or other symptoms of comparable severity, frequency, and duration, were not shown.

2.  From April 29, 2009, to present, the Veteran's PTSD disability more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Symptoms such as illogical speech and spatial disorientation, or other symptoms of comparable severity, frequency, and duration, were not shown.

3.  Thoughout the appeal, the Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW
	
1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to April 29, 2009, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 50 percent for PTSD from April 29, 2009, to present, have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for an award of TDIU, to include extraschedular consideration for TDIU, have not been met or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

B.  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for PTSD in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the claims file.  The multiple VA medical examinations are adequate for purposes of rendering a decision in the instant appeal because they took the Veteran's history, conducted psychological examinations, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist has been met.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A September 2004 rating decision granted the Veteran service connection and assigned a 30 percent rating for PTSD effective January 30, 2004.  The Veteran appealed the 30 percent initial rating, and the Board confirmed that rating in December 2007.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC), which remanded the decision based on the Board restricting its analysis to a discussion of the symptomatology the Veteran failed to display, as opposed to considering or discussing various pieces of material evidence the Veteran did display.  The Veteran's claim was subsequently remanded by the Board two more times for additional development, to include a TDIU claim raised by the Veteran in a July 2008 statement regarding his ability to maintain employment.  

The Board will first address the Veteran's PTSD increased ratings claims, then his TDIU claim.  

A.  General Increased Rating Principles 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding PTSD and TDIU.    

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

The Board notes that 38 C.F.R. § 3.400(o)(2) is an exception for staged ratings after initial ratings.  The rule for initial ratings is 38 C.F.R. § 3.400(o)(1), which states that increases will be applied on the date of receipt of claim or date entitlement arose, whichever is later.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  The Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

B.  PTSD Rating Principles

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The Board deems this code the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to the a veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).   

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition of similar type and degree that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

C.  Analysis - Increased Rating for PTSD

The Veteran currently has a 30 percent disability rating for his PTSD prior to April 29, 2009, and a 50 percent rating for his PTSD from April 29, 2009, to present.

The Board will first examine the Veteran's symptoms and level of occupational and social impairment prior to April 29, 2009.

The Veteran first sought private treatment in December 2003, and continued this treatment at sporadic intervals until March 2009.  During this general time period the Veteran reported anger without reason, and a preference for social isolation.  The Veteran also reported being regularly angry toward his wife, which resulted in verbal arguments.  The Veteran had a neat appearance, was friendly and cooperative, had appropriate speech, was oriented to time and place, appropriate affect, relaxed and at ease motor activity, fair judgment with normal memory function and average intelligence.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran reported weight loss (by design), sleep disturbance, and low sex drive.  The Veteran's sleep disturbance occurred by waking earlier than desired and not being able to go back to sleep.  The Veteran reported suicidal thoughts, but also stated that he has never been serious because he believes it is a cowardly way to cope.  

The Veteran reported crazy dreams, but also stated they were not about Vietnam.  The Veteran stated that when he was back from Vietnam even when something good happened he had a hard time feeling happy about it.  The Veteran reported being currently employed by land developers, and having owned and operated a campground for eighteen years.  The Veteran reported enjoying owning and operating the campground, specifically planning blue grass festivals and other summer activities at the campground.  From other areas of the Veteran's record it is clear that the Veteran is a musician.  The Veteran's GAF over the previous year was 60, with a February 2004 rating of 58.

In March 2004 the Veteran reported that his anger had decreased, and his relationship with his wife had improved.  In June 2004 the Veteran reported further improvement with his anger, noting it was not as severe, and relatively short in duration.  After June 2004 the Veteran was seen once in January 2005 before not resuming counseling until March 2008.  

In early 2008 the Veteran reported that he was struggling with anger issues, particularly at work, and described himself as "a ticking time bomb."  The Veteran reported having trouble concentrating, anxiety, depression, and again reported crazy dreams.  The Veteran expressed concern about how he would be able to handle work when he returned later in the year.  In counseling the Veteran expressed an interest in getting his PTSD rating increased, which, at that time, was rated at 30 percent.  The Veteran expressed concerns about keeping his job in order to have insurance because his wife was recently diagnosed with breast cancer.  The Veteran expressed no value in himself, but said he is motivated to be around for his wife, children, and grandchildren.  

Between April and June 2008 the Veteran reported returning to work and being able to function, but still struggling with anger and irritability.  In April 2008 the Veteran's therapist wrote a letter outlining the Veteran's treatment.  The licensed psychologist diagnosed the Veteran with PTSD, with a current GAF of 52, and GAF over the previous year of 55.  The Board notes that the therapist did not see the Veteran over much of the previous year.  The therapist noted that the Veteran's symptoms were chronic and longstanding.  It appears the last private treatment the Veteran received was in June 2008.  

Comingled with the private counseling outlined above, the Veteran was first examined by the VA for PTSD in January 2004.  At that time the Veteran reported a passive death wish when feeling bad, but denied any active suicidal / homicidal ideation, intent, or plans.  The Veteran reported anger issues, but not physical abuse.  The Veteran denied any psychological treatment prior to his commencing the treatment outlined above.  The VA examiner noted no symptoms of psychosis, bipolar disorder, major depressive recurrent episodes or other readily apparent disorder.

The Veteran relayed three traumatic experiences in Vietnam he remembers, one dealing with a fellow soldier who was killed by a mortar almost immediately after speaking with the Veteran, another incident dealing with an all day and all night mission firing the artillery and canons, and another dealing with seeing a dead body in a village, and then upon returning back through the village later that night seeing the same dead body.  The Veteran was struck by how the other villagers just ignored the body.  The Veteran reported distressing memories of these events once or twice a week.  

The Veteran also reported a mild to moderate disruption to his activities as a result of these symptoms.  The Veteran endorsed feeling distant from other people most of the time, and not enjoying being in public, and preferring to work by himself.  

The Veteran initially reported to the first VA interviewer that he had no difficulty sleeping, saying that he felt like he was getting enough, but did note that he did not sleep that long before waking.  When a second interviewer discussed his sleep the Veteran stated he does not sleep as well or as much as he would like.

The Veteran also reported mild aggression once or twice a week, but noted feeling mad most of the time.  The Veteran also reported difficulties with concentration.  However, the Veteran reported a good relationship with his children and his grandchild, and reported being happy with his marriage, though he admitted that his wife often complains about him being emotionally distant.  The Veteran also stated that he maintained a social life, however it was at the insistence of his wife, and left to his own devices he would not maintain one.  

The VA examiner went on to note the Veteran had a history of emotional numbing and cognitive avoidance of all things Vietnam, but did not currently have enough symptoms to clinically diagnose PTSD.  The Veteran reported feeling better, working out, losing weight, and being involved in many activities, however also endorsed persistent anger with occasional episodes of feeling bad.  The Veteran endorsed continuing treatment with his private psychologist.  

The VA examiner noted the Veteran was alert, oriented, casually dressed, fairly groomed, and cooperative.  The Veteran's psychomotor activity, speech, and mood were within normal limits, though the Veteran's range and reactivity appeared mildly constricted.  The Veteran demonstrated linear thought processes.  Overall the examiner concluded the Veteran had no significant symptoms suggestive of PTSD or major depressive disorder.  Based on the above symptoms, the two VA examiners who interviewed the Veteran concluded he was suffering from a dysthymic disorder, and not PTSD.  They annotated his GAF as greater than 58.
 
The Veteran's second VA PTSD examination was in August 2004.  In that examination the Veteran stated that the Vietnam War messed up his whole life.  The Veteran reported recurring memories regarding seeing dead bodies, and shooting weapons all day and all night.  The Veteran reported generally not being happy, being nervous and always on the alert, not liking to be around other people, and not being sociable.  The Veteran reported not belonging to clubs or organizations and not generally pursuing activities or leisure.  The Veteran reported occasionally getting together with friends, but that it was his wife who initiated those activities.  The Veteran reported wanting to die on many occasions, but stated he has never and would never make a suicide attempt.  

The examiner reported the Veteran was pleasant and cooperative, although he appeared depressed.  The examiner noted no impairment of thought or communication, and the Veteran denied delusions and hallucinations, though he stated he can see images of dead bodies as well as a friend who was killed shortly after their speaking.  The Veteran was capable of maintaining minimal personal hygiene and other activities of daily living, without evidence of obsessive or ritualistic behavior.  The Veteran had a normal rate and flow of speech without irrelevant or illogical or obscure speech patterns.  The Veteran denied panic attacks, however reported being nervous and uptight most of the time.  The Veteran reported seldom feeling good.  The Veteran reported no trouble falling sleep, however he awakens frequently during the night and has trouble falling back asleep due to weird dreams.  

The examiner diagnosed the Veteran with PTSD, and noted that traumatic events he experienced during Vietnam are persistently re-experienced by recurrent and intrusive distressing recollections of the events, including images, thoughts, or perceptions.  The examiner reported the Veteran avoiding things associated with the trauma, and feelings of detachment from others with restricted affect, as well as increased arousal with difficulty sleeping, as well as irritability and hypervigilance.  The Veteran's GAF was assessed at 60, with moderate difficulty in social and occupational functioning.  The examiner noted that the campground allowed the Veteran to be alone and away from people.  The examiner concluded by stating the Veteran is able to continue his present and usual activities and occupation.  

In April 2005 the Veteran submitted additional statements regarding his PTSD claim.  The Veteran stated that he had to work in a sheltered environment where he was certain not to have to deal with anyone, and that was the nature of his work at the campground.  The Veteran also stated that he did not think his relationship with his wife was a good one, and that he did not have any good friends.  

The Veteran's spouse submitted a lengthy letter outlining the difficulties in their marriage.  The spouse reported leaving the Veteran in 1977 due to them not going anywhere with crowds, having very few friends, and the Veteran's drinking problem.  She also stated he had nightmares and panic attacks, did not show emotion, and attempted suicide in 1977 by driving his work truck over an embankment and into a tree.  At that time the couple had two living children.  The Veteran's spouse reported leaving the Veteran again in 1986 due to the same issues.  At that time she bought the campground, and moved there without the Veteran.  In 1987 the Veteran tried to commit suicide again, with pills, at which point his spouse allowed him to move in with them at the campground.  The Veteran quit drinking, but was still having panic attacks and nightmares.  The spouse reported that the Veteran does not like to be around campers at the campground, but will mow.  The spouse also reported that the Veteran tried factory jobs, but could not handle them because of having to be around people.  The spouse reported that in 2003 the Veteran started drinking again, ostensibly in response to her being diagnosed with breast cancer.  The Veteran also started having more frequent nightmares, which appear to increase with stress.  She reported the Veteran still having at least one nightmare a week.  Additionally, the Veteran's son reported that he has memories of his mom trying to talk to his dad while he was having a panic attack.  

In July 2005 and November 2007 the Veteran's representatives sent in statements saying the Veteran's symptoms and GAF scores were more representative of moderate symptoms, instead of mild symptoms.

In July 2007 the Veteran submitted a statement in support of his claim stating he believed that he would not be rehired at his job due to a combination of PTSD and hearing loss symptoms.  

As previously discussed, the Veteran currently has a 30 percent disability rating for his PTSD prior to April 29, 2009.  The Veteran's date of claim is January 30, 2004, however, consistent with Moore, the Board has reviewed the Veteran's entire history regarding his PTSD issue.  

However, in determining the Veteran's present disability as of his date of claim, January 30, 2004, the Board notes that evidence in closer temporal proximity to that time is necessarily more probative of the Veteran's current condition as of that time than symptoms which occurred years before.

Specifically, the Veteran's spouse and representatives at various times have presented evidence of the Veteran's two previous suicide attempts.  The dates of these alleged attempts as noted by the Veteran's spouse are 1977 and 1986, roughly twenty-seven and eighteen years prior to the Veteran's date of claim, respectively.  The Board notes that the Veteran has not endorsed these attempts.  While the Board has noted these events in terms of the Veteran's history of PTSD, the Board has assigned them almost no probative weight as to the Veteran's condition between January 2004 and April 2009 because, during that timeframe, the Veteran made temporally concurrent statements regarding his suicidal ideations that are of much greater probative value to his current disability.  

In order for a Veteran to receive a certain level PTSD disability rating, the Veteran should have certain symptoms (or others of similar severity, frequency, and duration) that lead to the requisite level of occupational and social impairment.  The Board thus, must consider not only the Veteran's occupational and social impairment, but also the symptoms leading to that level of impairment.  As always in increased ratings, where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  
	
After reviewing over four years of medical records associated with the Veteran's PTSD treatment, as well as testimony by the Veteran and his family, the Board is confident that it has an accurate picture of the scope and range of the Veteran's disability during this timeframe.  

The Veteran has endorsed crazy dreams and nightmares to various degrees, albeit not always regarding Vietnam, which impact his ability to remain and fall back asleep.  The Veteran's spouse stated that these happen at least once a week, and can increase when the Veteran is under stress.  The Veteran also has recurring memories of certain stressful events which occurred while he was in Vietnam, but denied delusions or hallucinations surrounding these events.  The Veteran has a tendency to prefer isolation both at work and at home.  The Veteran has endorsed wanting to die on occasions, but does not plan to act on those desires and believes that is not a good way to cope with his issues.  The Veteran has worked both for an employer and for the campground during large portions of the period prior to April 2009, to include traveling for work.  The Board notes that the Veteran has endorsed being unemployed for periods of time due to the seasonal nature of his work.  The Veteran has generally struggled with feelings of detachment and anger throughout this time period, without understanding the source of these feelings.  

The Board acknowledges that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms consistent with a 30 percent disability rating.  Related to this acknowledgment, the Board notes that the Veteran's representative has alleged that VA has not considered certain symptoms in reaching the Veteran's rating, namely hallucinations such as seeing dead bodies, nightmares, hypervigilance, two previous suicide attempts, panic attacks, avoidance symptoms and relationship difficulties.  To be clear, in acknowledging the Veteran's 30 percent disability rating the Board acknowledges all of the symptoms that the Veteran has consistent with this rating, which are discussed in detail above, to include nightmares, hypervigilance, panic attacks, avoidance symptoms and relationship difficulties.  The Board does not find that the Veteran has hallucinations, or delusions regarding stressful Vietnam events such as seeing dead bodies, as the Veteran has actively denied this, instead endorsing having recurring memories regarding these events.  Finally, the Board has addressed the Veteran's suicidal ideation as it relates to the distant past above, and will address the Veteran's suicidal ideation in the 2004 to 2009 period while addressing a possible 70 percent disability rating for the Veteran.  

With the 30 percent disability rating acknowledged, the Board must focus its analysis on whether the disability picture more nearly approximates the 50 percent, or higher, criteria.  

The distinction between a 30 and 50 percent rating largely rests with the symptoms leading to the occupational and social impairment.  That is, a 50 percent rating is due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which are symptoms the Veteran has expressed at various time periods under consideration for this appeal.  The Board focuses its analysis on the symptoms the Veteran has similar to those associated with a 50 percent rating, not highlighting the numerous symptoms associated with a 50 percent rating for which the Veteran does not have evidence.  

In examining the symptoms the Veteran has in common with the 50 percent disability rating, the Board notes that while there is evidence of these symptoms, there is also contrary evidence suggesting that though the Veteran does display some of these symptoms, they are not the nearer approximation of the Veteran's disability.  

The Veteran has regularly endorsed disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has stated he has feelings of detachment from other people, as well as low level anger that is hard for him to explain.  Relatedly, the Veteran has described himself as a "ticking bomb."  The Board does not dispute that the Veteran has these motivation and mood disturbances.  However, the Veteran has also during this time made efforts to reduce his weight in order to improve his health, maintain his occupation in order to maintain health insurance for his spouse, and has maintained an occupation throughout the large majority of the period except for seasonal layoffs unassociated with the Veteran's PTSD.  Further, the Veteran reported good relationships with his children and grandchild, and generally being happy with his marriage, despite his self-reported conflicts with, and emotional distance from, his wife.  The Veteran also reported having friends, and participating in activities despite their being mildly to moderately disrupted as a result of his symptoms.  So while the Veteran endorses disturbances of his motivation and mood, as well as difficulty in establishing work and social relationships, the Board finds the Veteran's reported evidence of these disturbances and difficulties to be mild, especially when taken in context of the other symptoms of a 50 percent PTSD disability rating which the Veteran does not have, such as impaired memory, judgment, or abstract thinking.

The Board has also looked at the range of the Veteran's GAF ratings during this period.  The Veteran's GAF scores were 58 in January 2004, 58 in February 2004 (with a GAF over the last year of 60), 60 in August 2004, and 52 in April 2008 (with a GAF over the previous year of 55).  The Board acknowledges that the Veteran was consistently rated at 60 or below for the period of time under appeal, which is indicative of moderate symptoms.  However, above, the Board has also individually reviewed the examinations and assessments associated with those GAF scores and finds the associated text and the listed symptoms more consistent with the 30 percent disability symptoms.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  

A 70 percent rating, as opposed to 50 percent, requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to a veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).   The Board finds that the Veteran is impaired in most areas, including work, family relations, and mood.  With the requisite level of occupational and social impairment established for a 70 percent disability rating, the Board must focus its analysis on the symptoms that the Veteran suffers which result in his impairment.  

Of the symptoms associated with 70 percent, the Board acknowledges that the Veteran reports suicidal ideation.  However, the Veteran has expressed these ideations intermittently during this time period, and, thankfully, not alluded to or progressed to plans.  Further, the Veteran has recognized the consequences of that action for his family, and has stated he would never make a suicide attempt.  Thus, while the Veteran has engaged in suicidal ideation at times, the Board finds that suicidal ideation is not the nearer approximation of the Veteran's disability, but instead, thankfully, an outlying state of mind.

The Board also acknowledges that while the Veteran has one or more symptoms at the 50 percent disability level, as well as a single symptom at the 70 percent level, the Board is very confident in finding that the Veteran's disability picture more nearly approximates the 30 percent rating.  Specifically, the Veteran has expressed symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly, and chronic sleep impairment, which has decreased his efficiency at work, though the Veteran is generally functioning satisfactorily regarding routine behavior, self-care, and normal conversation.  In contrast, the symptoms, or similar symptoms, at the 50 and 70 percent level have been for the most part absent, and those that have not been absent are either fleeting, largely encompassed by the lower rating given their intersecting nature, and/or reconciled by the explanations above.  

There is no evidence of record of the Veteran experiencing total occupational and social impairment, and therefore the Board does not address a possible 100 percent disability rating for the Veteran's PTSD.

Accordingly, the Board concludes that the criteria for a rating in excess of 30 percent for PTSD has not been met for the time period prior to April 29, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will next examine the Veteran's symptoms and level of occupational and social impairment from April 29, 2009.  From April 29, 2009, the Veteran has had a 50 percent disability rating for his PTSD.

The Veteran participated in three VA examinations between April 29, 2009, and present.  The first, on April 29, 2009, led to the initial increase in the Veteran's PTSD rating to 50 percent disabling.  The second was in July 2011, and the third in July 2013, after which the Veteran's disability rating was continued at 50 percent.  There are no private medical records associated with the Veteran's PTSD treatment or evaluation during this time.

During the April 2009 VA examination the Veteran reported being laid off of his seasonal landscaping job, citing his PTSD related irritability as the cause.  The Veteran reported increased difficulty with sleep disturbance, nightmares, and daytime fatigue.  The Veteran also reported living separate from his wife in a camper in Illinois near his brother (his wife remained in Michigan) starting in late 2008.  The Veteran reported isolating himself out of fear of "snapping" on others, general exhaustion, an inability to sleep, and when able to sleep, bad dreams.  The Board notes that private medical records from the end of 2008 state that the Veteran's spouse stated he was in Illinois for work, not mentioning that the two were separated.  The Board also notes that the Veteran's TDIU form dated June 2013 notes an electrical company headquartered in Texas, and on that form the Veteran reported work in Colorado, but the form does not distinguish work in Illinois. The Veteran also endorsed spending his time writing songs and playing music regarding Vietnam.  The Veteran continued to endorse fleeting suicidal ideation, but no active ideation or plans or attempts.  

The examiner reported no gross impairment with the Veteran's thought process or communication, and the Veteran denied delusions or hallucinations but re-endorsed seeing the traumatic images related to Vietnam.  The examiner noted that the Veteran's personal hygiene could use improvement, though the examiner assessed him as capable of basic daily activities such as dressing, bathing, and obtaining meals.  The Veteran was oriented to person, time, and place, with no evidence of memory loss or impairment, or obsessive or ritualistic behavior.  The Veteran's speech was slow, but not irrelevant, illogical, or obscure.  The Veteran endorsed depression and anxiety, general discomfort, but denied panic attacks.  The Veteran endorsed difficulty falling asleep, awakenings and an inability to return to sleep.  The examiner assessed the Veteran's GAF at 50.

In July 2011 the Veteran was again examined by the VA.  The examiner selected the following in summarizing the Veteran's occupational and social impairment: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that most of the Veteran's occupational difficulties were due to chronic depression (dysthymia).  

At the time of the examination the Veteran had moved back in with his spouse.  The Veteran described his relationship with his children as close, though he characterized his relationship with his wife as "living together."  The Veteran did not report maintaining contact with his brothers.  The Veteran reported spending most times outdoors because he feels like his "mind is going to explode" when he is indoors.  

The Veteran stated that his last work was a couple of years ago, working with his brother who was an electrician.  The Veteran also noted that he stopped his private therapy in Michigan when he went out on the road with his brother to work.

The Veteran endorsed avoidance measures regarding thoughts, feelings, activities, and places, as well as a depressed mood, chronic sleep impairment, flattened affect, and suicidal ideation.  The Veteran stated he is "angry and depressed all the time."  However, the Veteran stated that when people come by, or his grandkids, his depression kind of subsides.  

The Veteran's GAF during this examination was 55.  The Veteran also self-rated as severely depressed on the Beck Depression Inventory-II (BDI-2), moderate to severe on the Beck Anxiety Index, and an MMPI-2 reveals moderate to severe depression.  

In July 2013 the Veteran was examined again by the VA, in fact, by the same examiner who examined him in 2011.  In addition to a general PTSD examination, the examiner was asked to try and distinguish whether the Veteran's diagnosis of dysthymic disorder is a unique condition, or a symptom of his PTSD.  In answering that question, the examiner found that the Veteran's dysthymic disorder is better explained as a symptom of the Veteran's PTSD.  

In the examination more generally, the VA examiner summarized the Veteran's level of occupational and social impairment as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

The Veteran reported that his marriage was positive and strong, and no significant changes in his social, marital, and family history since 2011.  The Veteran described a limited social life since he does not like being in public settings.  The Veteran noted that he is now retired because he is unable to work due to physical limitations.

The examiner noted that despite his reported increase in difficulties related to his PTSD, the Veteran has not sought out treatment, and remains inactive and socially withdrawn.  The Veteran endorsed isolating himself from others, and that nothing made him happy anymore.  The Veteran also endorsed poor sleep, and crazy dreams, several times a week.  The Veteran described his general mood as irritable, and reported some chronic passive thoughts of wanting to die, however he denied any current plan, desire, or intention of wanting to take his own life, citing his family as the reason for living.  

The Veteran reported issues with alcohol, to include binge drinking six months prior.  The Veteran's hygiene was poor and he volunteered that he had not bathed himself recently, though he maintained that he is able to complete daily activities of living without difficulties.  The Veteran's demeanor was guarded, and his responses were brief.  The Veteran's wife accompanied him in the interview and stated that she would remain present during the interview because her "lawyer told her that she had to be there for the examination."  

The examiner administered the BDI-II, and the Veteran scored in the severe range.  The Veteran's Beck Anxiety Index was in the moderate-severe range.  The Veteran was also administered the MMPI-2, where his scores were generally higher when compared to his 2011 examination.  However, the VA examiner's conclusion upon reviewing the results was that the Veteran engaged in significant over-reporting and presented himself from the perspective of feeling his worst.  The examiner further stated that the Veteran candidly expressed a desire to receive a 100 percent disability rating because of the examination.  The examiner also observed that the Veteran's score on the Symptom Validity Scale were elevated, suggesting that the Veteran is reporting an array of complaints, some of which are likely non credible symptoms, to include non-credible cognitive symptoms.  The examiner reported the Veteran's GAF at 58.

The VA examiner concluded that the Veteran's symptoms have not significantly worsened since his last examination, and found that the Veteran remained employable based on the severity and stability or his current psychological symptoms and functional status.  

From April 2009 to present the Veteran has been rated a 50 percent disability rating for his PTSD.  As stated above, a 50 percent rating is warranted where there is occupational and social impairment due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In acknowledging the Veteran's 50 percent disability rating the Board acknowledges all of the symptoms that the Veteran has consistent with this rating, which are discussed in detail above, to include disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Implicit in this is also an acknowledgment of the Veteran's symptoms associated with a 30 percent disability rating, to include nightmares, hypervigilance, panic attacks, avoidance symptoms and relationship difficulties.  The Board again does not find that the Veteran has hallucinations, or delusions regarding stressful Vietnam events such as seeing dead bodies, as the Veteran has actively denied this, instead endorsing having recurring memories regarding these events.  Finally, the Board has addressed the Veteran's suicidal ideation as it relates to the distant past above, and will address the Veteran's suicidal ideation in the present period while addressing a possible 70 percent disability rating for the Veteran.  

With the 50 percent disability rating acknowledged, the Board must focus its analysis on whether the disability picture more nearly approximates the 70 percent, or higher, criteria.  

A 70 percent rating, as opposed to 50 percent, requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to a veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).   The Board finds that the Veteran is impaired in most areas, including work, family relations, and mood.  With the requisite level of occupational and social impairment established for a 70 percent disability rating, the Board must focus its analysis on the symptoms that the Veteran suffers which result in his impairment.  

A 70 percent rating symptoms include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  From the record above the Veteran has endorsed suicidal ideation, hygiene issues, and an inability to establish and maintain effective relationships.  

At the outset of this analysis, the Board must address the issue of the Veteran's competence and credibility.  The Veteran is competent to report the symptoms associated with PTSD.  However, credibility remains a determination made by the Board.  It is clear to the Board that the VA examiner who administered the July 2013 examination determined, following psychological testing, that the Veteran over-endorsed deviant items and that he may be trying to appear worse than is actually the case in order to maximize his compensation.  Under normal circumstances this examiner's report would be entitled to great probative weight as he conducted a mental health examination, which included testing, and provided sufficient information such that the Board can render an informed determination.  However, in this case, the July 2013 examiner is the same examiner who rendered the Veterans July 2011 examination, and therefore the examiner is even better situated to make a determination regarding the Veteran's credibility, which gives the examiner's conclusion regarding symptom over-endorsement even greater probative weight than normal in the Board's analysis.  

Unfortunately, over-endorsement of symptoms by the Veteran places the Board in the unenviable position of trying to deduce which symptoms the Veteran endorses are real, and which are not.  Rather than engage in this impossible task, or go so far as to find the Veteran not credible to report all his symptoms, the Board instead reiterates that deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record, and the Board has considered the Veteran's over-endorsement of deviant symptoms, which is in the evidentiary record, in this analysis.   

In examining the symptoms the Veteran has in common with the 70 percent disability rating, the Board notes that while there is evidence of these symptoms, there is also contrary evidence suggesting that though the Veteran does display some of these symptoms, they are not the nearer approximation of the Veteran's disability.  

Of the symptoms associated with 70 percent, the Board acknowledges that the Veteran reports suicidal ideation, and has consistently reported intermittent ideations.  However, again, thankfully, the Veteran has not alluded to or progressed to plans.  Further, the Veteran has consistently and clearly recognized the consequences of that action for his family, and has stated he would never make a suicide attempt.  Thus, while the Veteran has engaged in suicidal ideation at times, the Board again finds that suicidal ideation is not the nearer approximation of the Veteran's disability, but instead, thankfully, an outlying state of mind.

The Veteran has also endorsed hygiene issues, and an inability to establish and maintain effective relationships.  The Veteran appears to have demonstrated hygiene issues during the 2009 and 2013 examinations, however, in both cases he endorsed that he is capable of providing for his hygiene without difficulty.  Given the intermittent nature of this issue, and the Veteran's endorsement of an ability to provide for his hygiene, the Board interprets this issue as over-endorsement by the Veteran.

While the Veteran has endorsed an inability to establish and maintain effective relationships, the totality of the evidence in the record does not support this symptom.  The Veteran has maintained a marriage, albeit with issues, for over forty years.  Further, in 2011 the Veteran reported having close relationships with his children, and in 2013 endorsed no changes in his family situation.  The Board emphasizes that the symptom of 70 percent disability is an inability to establish and maintain effective relationships.  While no doubt the Veteran's relationships with others go through the stresses and strains associated with living, the evidence of the record strongly suggests that he is able, at a minimum, to maintain effective relationships with his immediate family.  

The Board has also looked at the range of the Veteran's GAF ratings during this period.  The Veteran's GAF scores were 50 in April 2009, 55 in 2011, and 58 in August 2013.  The Veteran's 55 and 58 rating are noted to be consistent with moderate symptoms, or a 50 percent disability rating, which the Veteran was rated at during this time period.  The Board acknowledges that the Veteran received a rating of 50 in April 2009, which is indicative of severe symptoms, albeit right on the border (51 through 60) of moderate (51 through 60) symptoms.  However, the Board has also individually reviewed the examination and assessment associated with that GAF score and finds the associated text and the listed symptoms more consistent with the 50 percent disability symptoms.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  Specifically, though the Veteran endorsed not working during this time period, other records, and statements by the Veteran, suggest he was engaged in work with his brother around this time, which undermines the existence of the great majority of symptoms associated with a 70 percent disability rating.  

The Board also acknowledges that while the Veteran has endorsed one or more symptoms at the 70 percent disability level, the Board is very confident in finding that the Veteran's disability picture more nearly approximates the 50 percent rating.  Specifically, the Veteran has expressed symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, two of the three examinations during this time period specifically state the Veteran's occupational and social impairment are best characterized by a 30 percent rating, as opposed to the higher 50 percent rating that the Veteran currently has.  Similarly, the symptoms, or similar symptoms, at the 70 percent level have been for the most part absent, and those that have not been absent are either fleeting, largely encompassed by the lower rating given their intersecting nature, and/or reconciled by the explanations above.  

Accordingly, the Board concludes that the criteria for a rating in excess of 50 percent for PTSD has not been met for the time period from April 29, 2009 to present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Specifically, the Veteran's symptoms and severity include symptoms such as impaired relationships, difficulty sleeping, and crowd avoidance, which are reasonably described by the ratings criteria.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

D.  TDIU Rating Principles

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war. See 38 C.F.R. § 4.16.

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2014).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

E.  Analysis - TDIU

The Board finds that the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16, that is, the Veteran does not have one disability greater than 60 percent disability, or a total disability rating of 70 percent.  
The Board also finds that the Veteran does not have multiple disabilities that will be considered one 60 percent disability under 38 C.F.R. § 4.16.  That is, the Veteran does not have upper extremity disabilities, disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, and was not a prisoner of war.  See 38 C.F.R. § 4.16.

Given these facts, the Veteran does not qualify for TDIU under the schedular criteria.  

However, the Board can refer a veteran who is unemployable by reason of service-connected disabilities, but who fails to meet these schedular percentage standards, to the Director, Compensation and Pension Service, for extra-schedular consideration.  

Regarding the possibility of extra-schedular referral, the Veteran's 2013 VA examination specifically addressed the Veteran's potential to maintain substantially gainful employment.  In addressing this question the VA examiner reviewed the Veteran's record, examined the Veteran, and was familiar with the Veteran's service-connected disabilities, employment history, educational and vocational attainment.  Given that the 2013 VA examiner found the Veteran's service-connected functional impairment does not prevent the Veteran from maintaining employment, the Board need not consider whether the Veteran qualifies for extra-schedular consideration, as he is not unemployable by reason of service-connected disabilities.









CONTINUED ON NEXT PAGE
ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to April 29, 2009, is denied.  

Entitlement to an initial rating in excess of 50 percent for PTSD from April 29, 2009, is denied.

Entitlement to TDIU due to service-connected disabilities, to include extraschedular consideration for TDIU, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


